People v Jones (2021 NY Slip Op 03472)





People v Jones


2021 NY Slip Op 03472


Decided on June 2, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 2, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2019-02211
 (Ind. No. 922/18)

[*1]The People of the State of New York, respondent,
vAnthony Jones, appellant.


Paul Skip Laisure, New York, NY (Patricia Walton of counsel), for appellant. 
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Sharon Y. Brodt, Aurora Alvarez-Calderon, and Natasha Pooran of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (John Latella, J.), rendered February 21, 2019, convicting him of assault in the second degree, petit larceny (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was convicted of assault in the second degree, two counts of petit larceny, and criminal possession of a weapon in the fourth degree. The defendant argues that his trial counsel was ineffective for failing to cross-examine the complaining witness as to a portion of his grand jury testimony that was purportedly inconsistent with the witness's trial testimony. However, contrary to the defendant's contention, the witness's grand jury testimony, as recited by trial counsel, was not inconsistent with his trial testimony. Accordingly, the defendant was not deprived of the effective assistance of counsel (see People v Casey, 149 AD3d 771, 772).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DUFFY, J.P., BRATHWAITE NELSON, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court